Case 2:20-cv-14645-CCC-LDW Document 8 Filed 05/03/21 Page 1 of 2 PageID: 41




                                                             U.S. Department of Justice

                                                             United States Attorney
                                                             District of New Jersey

__________________________________________________________________________________________________________________

                                                             970 Broad Street, 7th floor                       973-645-2700
                                                             Newark, New Jersey 07102


                                                             May 3, 2021

Electronically Filed

Honorable Leda D. Wettre
United States Magistrate Judge
Martin Luther King Building & U.S. Courthouse
50 Walnut Street
Newark, New Jersey 07102

                 Re:      United States v. Two African Elephant (Loxidanta Africana)
                          Ivory Tusks
                          Civil Action No. 20-14645 (CCC)

Dear Judge Wettre:

      Please accept this submission in response to the April 20, 2021 order
requesting that counsel file a joint letter regarding discovery in the above-
captioned matter.

       Civil forfeiture cases differ from non-forfeiture civil cases because Rule
G(6)(a) of the Supplemental Rules for Admiralty or Maritime Claims and Asset
Forfeiture Actions permits the government to serve special interrogatories
“limited to the claimant’s identity and relationship to the defendant property
without the court’s leave at any time after the claim is filed and before
discovery is closed.” Depending on the claimant’s responses to the Rule G
special interrogatories, the government may move to strike the claimant’s claim
due to lack of standing.

       The government served Rule G special interrogatories on claimant on
April 23, 2021. Once the government reviews the claimant’s responses to the
Rule G interrogatories, the government will either move to strike claimant’s
claim for lack of standing or will proceed to discovery. Counsel for claimant
does not object to this procedural approach as long as it remains without
prejudice. Once the parties move to full discovery, the parties will submit an
appropriate scheduling order to the Court. The parties will submit any status
reports to the Court as ordered by the Court and will participate in any status
Case 2:20-cv-14645-CCC-LDW Document 8 Filed 05/03/21 Page 2 of 2 PageID: 42




conferences ordered by the Court in connection with the above-captioned
matter.

                                          Respectfully yours,

                                          RACHAEL A. HONIG
                                          Acting United States Attorney

                                          s/ Sarah Devlin

                                   By:    SARAH DEVLIN
                                          Assistant U.S. Attorney

                                   By:    /s/Patrick Flanigan

                                          Patrick Flanigan, Esquire
                                          NJ Bar No.: 016092004
                                          Law Office of Patrick Flanigan
                                          Counsel for Claimant
                                          P.O. Box 42
                                          Swarthmore, PA 19081-0042
                                          Tel: (484) 904-7795
                                          Email: Pat@lawofficepf.com




                                    -2-
